DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed November 12, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Interpretation
Note that due to the instant amendment, “memory” (previously “unit that stores a normal waveform parameter”) in claim 8 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-11, 13 and 14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamezane et al., (US 2015/0362514; hereinafter “Tamezane”).
As to claim 8, Tamezane teaches an automatic analysis device that analyzes a sample, the device comprising: 
a light source 81;
a spectroscopic detector 82 configured to receive light from the light source;
a dispensing probe 51 having a flow path that aspirates or discharges the sample; 
a metering pump 
a pressure sensor 54 that measures a pressure in the dispensing probe; 
a controller 90 that controls an operation of the dispensing probe; and 
a memory 93 that stores a pre-defined expression including a waveform parameter representing a waveform of the pressure measured by the pressure sensor after a normal aspiration of the sample (see para [0059] et seq.), wherein 
wherein the controller is configured to:
control the metering pump and the valve to aspirate a sample and control the pressure sensor to continuously measure a pressure waveform of the pressure within the dispensing probe and the flow path during aspiration of the sample and for a predetermined period of time after aspiration of the sample ends and before discharge of the sample (Tamezane teaches at para [0086], “[w]hen receiving the instruction to start the analysis, the control device 90 causes the sample dispensing mechanism 50 to perform the aspirating operation in the dispensing step (Step S100), and causes the pressure signal processing unit 97 to calculate the feature variables of the target data, based on the digital signal of the pressure waveform which is sent from the A/D converter 54a (Step S200). Subsequently, the statistic distance calculation unit 94 calculates the statistic distance Dm from the determination-purpose reference data selected in advance from the target data (Step S300). Then, the control device 90 causes the abnormal dispensing process determination unit 96 to determine whether or not the statistic distance Dm is smaller than the predetermined threshold value (Step S400). If the determination result in Step S400 is NO, a recovery process is performed (Step S410), thereby completing the process. The recovery process is a process in which the abnormal dispensing process determination unit 96 issues information indicating that the aspirating is abnormal, and the control device 90 sends a warning and an operation to process another specimen.” Thus, the determination of abnormality is based on a pressure waveform of the sample before discharge of the sample (steps S100-S400 in Fig. 8) and further note the open-ended language of comprising in the claims does not exclude measuring a pressure waveform after the discharge of the sample, it merely requires that at least the determining pressure waveform during and after aspiration);
acquire the pressure waveform from the pressure sensor and specify a measurement result parameter representing the pressure waveform, 
wherein, the controller determines a difference between the normal waveform parameter and determines whether the difference is within a predetermined threshold (see para [0061] et seq.), 
wherein upon determining the difference is within the threshold, control the dispensing probe to discharge the sample, and 
wherein upon determining the difference is not with the threshold, outputs a signal indicating the dispensing probe does not normally aspirate the sample (see para [0096] et seq.)
As to claim 9, Tamezane teaches wherein the dispensing probe includes a plunger that aspirates or discharges the sample by applying a pressure to the sample filling the flow path, during a period from when the flow path is filled with the sample to when the dispensing probe is pulled up from the sample, the controller moves the plunger in a direction in which the sample is discharged by a distance where the sample in the flow path is not completely discharged, and the controller acquires one or more maximum values and one or more minimum values of the pressure during a period from when the plunger is moved by the distance to when the dispensing probe is pulled up from the sample, when both the maximum value and the minimum value are in a predetermined threshold range, the controller determines that the dispensing probe normally aspirates the sample, and when at least either the maximum value or the minimum value is outside of the predetermined threshold range, the controller outputs a signal representing that the dispensing probe does not normally aspirate the sample (see para [0082] et seq.)
As to claim 10, Tamezane teaches the dispensing probe includes a plunger that aspirates or discharges the sample by applying a pressure to the flow path, the pressure sensor is arranged between a tip of the dispensing probe and the plunger, the controller acquires a first period of time from when the plunger stops an aspiration operation to when the pressure reaches a second maximum value as the measurement result parameter, and when the dispensing probe normally aspirates the sample, the controller acquires a second period of time from when the plunger stops an aspiration operation to when the pressure reaches a second maximum value as the normal waveform parameter, and when the first period of time is shorter than the second period of time, the controller outputs a signal representing that the dispensing probe does not normally aspirate the sample (see para [0059] et seq.)
As to claim 11, Tamezane teaches the dispensing probe has a second flow path that is filled with liquid other than the sample (system fluid 51b), the controller acquires a measurement result of the pressure sensor only for a period after a data acquisition start time, and the data acquisition start time is a time point at which a first elapsed time elapses after the dispensing probe ends aspiration of the sample, the first elapsed time being required for a vibration wave generated by the pressure to propagate a length of the second flow path (see para [0060] et seq.)
As to claim 13, Tamezane teaches the storage unit stores a parameter describing a damped vibration as the normal waveform parameter, and when it is assumed that a waveform of the pressure is a damped vibration, the controller specifies a parameter describing the damped vibration as the measurement result parameter and executes the determination using the specified parameter (see para [0060] et seq.)
As to claim 14, Tamezane teaches the storage unit stores a period of a damped vibration as the normal waveform parameter, and when it is assumed that a waveform of the pressure is a damped vibration, the controller specifies a period of the damped vibration as the measurement result parameter and executes the determination based on whether or not a difference between the specified period and the period described by the normal waveform parameter is within a predetermined threshold (see para [0060] et seq.)
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive. In response to the rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Tamezane,  applicant argues that Tamezane does not disclose the step to “control the metering pump and the valve to aspirate a sample and control the pressure sensor to continuously measure a pressure waveform of the pressure within the dispensing probe and the flow path during aspiration of the sample and for a predetermined period of time after aspiration of the sample ends and before discharge of the sample, ... specify a measurement result parameter representing the pressure waveform, wherein the controller determines a difference between the normal waveform parameter and the measurement result parameter and determines whether the difference is within a predetermined threshold, [and] wherein upon determining the difference is within the threshold, control the dispensing probe to discharge the sample. 
The examiner respectfully disagrees. As pointed out above, Tamezane teaches at para [0086], “[w]hen receiving the instruction to start the analysis, the control device 90 causes the sample dispensing mechanism 50 to perform the aspirating operation in the dispensing step (Step S100), and causes the pressure signal processing unit 97 to calculate the feature variables of the target data, based on the digital signal of the pressure waveform which is sent from the A/D converter 54a (Step S200). Subsequently, the statistic distance calculation unit 94 calculates the statistic distance Dm from the determination-purpose reference data selected in advance from the target data (Step S300). Then, the control device 90 causes the abnormal dispensing process determination unit 96 to determine whether or not the statistic distance Dm is smaller than the predetermined threshold value (Step S400). If the determination result in Step S400 is NO, a recovery process is performed (Step S410), thereby completing the process. The recovery process is a process in which the abnormal dispensing process determination unit 96 issues information indicating that the aspirating is abnormal, and the control device 90 sends a warning and an operation to process another specimen.” Thus, the determination of abnormality is based on a pressure waveform of the sample before discharge of the sample (steps S100-S400 in Fig. 8). In addition note the open-ended language of comprising in the claims does not exclude measuring a pressure waveform after the discharge of the sample, it merely requires that at least the determining pressure waveform during and after aspiration.
Thus, for the reasons delineated above, the claims remain rejected over the prior art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798